      Case 2:20-cv-00611-NBF-MPK Document 57 Filed 02/26/21 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 THOMAS R. GALLOWAY, JR.,                     )
                                              )
       Plaintiff,                             )
                                              )
 v.                                           )   Civil Action No. 20-611
                                              )   Senior Judge Nora Barry Fischer
 JOHN R. WALTON, et al.,                      )
       Defendants.                            )
                                              )

                                  MEMORANDUM ORDER

       The above captioned case was initiated by pro se Plaintiff Thomas R. Galloway on April

27, 2020, and was referred to United States Magistrate Judge Maureen P. Kelly for pretrial

proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and the Local

Rules of Court. (Docket No. 1). Plaintiff submitted a Motion for Preliminary Injunction on

October 13, 2020 and an Addendum on October 14, 2020. (Docket Nos. 20; 21). Defendants

filed a Briefs in Opposition to the Motion for Preliminary Injunction and Addendum on

December 22, 2020 and January 13, 2021, respectively. (Docket No. 43; 49). On February 8,

2021, the Magistrate Judge issued a Report recommending that the Motion for Preliminary

Injunction be denied and established a deadline for objections within 14 days. (Docket No. 54).

Thereafter, on February 11, 2021, Plaintiff filed Objections to the Report and Recommendation.

(Docket No. 55). Defendants countered with a Response filed on February 25, 2021. (Docket

No. 56).

       After de novo review of the pleadings and documents in this case, Plaintiff’s motion and

the briefing thereon, together with the Report and Recommendation, the Objections and

Response, the following order is entered:

       AND NOW, this 26th day of February, 2021:
      Case 2:20-cv-00611-NBF-MPK Document 57 Filed 02/26/21 Page 2 of 2




       IT IS ORDERED that Plaintiff’s Objections [55] to the Report and Recommendation

dated February 8, 2021 are OVERRULED, as Plaintiff has failed to meet his burden to

demonstrate that he is entitled to the extraordinary remedy of a preliminary injunction in this

case, as he has neither shown a likelihood of success on the merits nor irreparable harm, see e.g.,

Williams v. Ferdarko, 807 F. App’x 177, 181 (3d Cir. 2020) (citing Ferring Pharms., Inc. v.

Watson Pharms., Inc., 765 F. App’x 205, 210 (3d Cir. 2014)) (affirming denial of preliminary

injunction due to plaintiff’s failure to establish likelihood of success and irreparable harm);

       IT IS FURTHER ORDERED that the Report and Recommendation [54] dated February

8, 2021 is ADOPTED as the Opinion of the Court;

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary Injunction [20] is

DENIED; and,

       FINALLY, IT IS ORDERED that this matter is referred back to U.S. Magistrate Judge

Maureen P. Kelly for further pretrial proceedings.


                                                      BY THE COURT:

                                                      s/Nora Barry Fischer
                                                      Nora Barry Fischer
                                                      Senior U.S. District Judge




cc:    THOMAS R. GALLOWAY, JR.
       3442020
       Westmoreland County Prison
       3000 South Grande Blvd.
       Greensburg, PA 15601
       (via first class mail)



                                                  2
